806 F.2d 986
UNITED STATES of America, In its own right and for and onBehalf of the ACOMA AND LAGUNA INDIAN PUEBLOS,Plaintiffs-Appellants,Pueblo of Laguna and Pueblo of Acoma, Applicants forIntervention-Appellants,v.BLUEWATER-TOLTEC IRRIGATION DISTRICT OF NEW MEXICO, et al.,Defendants-Appellees,Acoma and Laguna Indian Pueblos, Amici Curiae.
No. 84-1851.
United States Court of Appeals,Tenth Circuit.
Dec. 11, 1986.

Appeal from the United States District Court for the District of New Mexico;  Bobby R. Baldock, Judge.


1
Peter Thomas White, Sp. Asst. Atty. Gen.  (Eric R. Biggs, Sp. Asst. Atty. Gen., Paul Bardacke, Att.  Gen., Douglas Meiklejohn, Asst. Atty. Gen. with him on the briefs), State Engineer Office, Santa Fe, N.M., for defendant-appellee State of New Mexico ex rel. S.E. Reynolds, State Engineer.


2
Paul L. Bloom and Benjamin J. Phillips, White, Koch, Kelly & McCarthy, P.A., Santa Fe, N.M., for defendants-appellees City of Grants and Grants Municipal Schools.


3
Richard A. Simms of Hinkle, Cox, Eaton, Coffield & Hensley, Santa Fe, N.M., for defendants-appellees Kerr-McGee Corp., Atlantic Richfield Co. and Fernandez Co. Ltd.


4
John B. Draper and Galen M. Buller of Montgomery & Andrews, P.A., Santa Fe, N.M., for defendant-appellee El Paso Natural Gas Co.


5
Clifford K. Atkinson and Walter E. Stern, Modrall, Sperling, Roehl, Harris & Sisk, P.A., Albuquerque, N.M., for defendants-appellees Berryhill, Exxon, New Mexico and Arizona Land Co., Red Lake Ranch, Republic Supply Co., Santa Fe Mining, Inc., Santa Fe Pacific Railroad Co. and Star Lake Railroad Co.


6
Arturo G. Ortega of Ortega & Snead, P.A., Albuquerque, N.M.  (Harold A. Ranquist of Payne & Ranquist, P.C., Albuquerque, N.M., with him on the briefs) for Amicus Acoma Indian Pueblo.


7
Alan R. Taradash, of Nordhaus, Haltom, Taylor & Taradash, Albuquerque, N.M., for Amicus Laguna Indian Pueblo.


8
Before LOGAN and MOORE, Circuit Judges, and BROWN, District Judge.*


9
PER CURIAM.


10
This is an appeal from a judgment granting a motion to dismiss this case on grounds of abstention developed in Colorado River Water Conservation District v. United States, 424 U.S. 800, 96 S. Ct. 1236, 47 L. Ed. 2d 483 (1976).  The reasoning of the district court is set forth in United States v. Bluewater-Toltec Irrigation District, 580 F. Supp. 1434 (D.N.M.1984), and in its memorandum opinion and order of April 12, 1984, docket entry number 1571 (unpublished).  We have examined the briefs and the record and have concluded the dismissal was warranted.  We therefore affirm the judgment of the district court for the reasons contained in its written opinions.



*
 Honorable Wesley E. Brown, United States District Judge for the District of Kansas, sitting by designation